United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2652
                      ___________________________

                                    Jason Price

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Steve Larkins, Warden, ERDCC, Individually; Larry Short, Functional Unit
  Manager, ERDCC, Individually; Unknown Wescott, Sergeant, Correctional
   Officer II, ERDCC, Individually; Unknown Miller, Correctional Officer I,
  ERDCC, Individually; Unknown Holifield, Correctional Officer I, ERDCC,
 Individually; Michelle Williford, Correctional Officer I, ERDCC, Individually

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                          Submitted: January 29, 2013
                           Filed: February 27, 2013
                                [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Inmate Jason Price appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see Whitson v. Stone
County Jail, 602 F.3d 920, 923 (8th Cir. 2010), we agree with the district court that
the record does not create a jury issue on whether defendants violated the Eighth
Amendment by failing to avert an attack that Price suffered at the hands of a fellow
inmate, see Young v. Selk, 508 F.3d 868, 871-72 (8th Cir. 2007) (under Eighth
Amendment’s prohibition against cruel and unusual punishment, prison officials must
take reasonable steps to guarantee inmate safety by protecting them from attacks by
other inmates). Because we agree with the court that the record does not establish an
Eighth Amendment violation, we need not address the issue of qualified immunity.
See Schmidt v. City of Bella Villa, 557 F.3d 564, 574 (8th Cir. 2009). The judgment
of the district court is affirmed.
                          ______________________________




      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                        -2-